Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .


DETAILED ACTION
This action is in response to the applicant's communication filed on 06/27/2022. In virtue of this communication, claims 1-20 filed on 06/07/2022 are currently pending in the instant application.
            Claims 1-3, 5-10, and 12-20 are currently amended.
	No new claim is added
	No claim cancelation                                       
                     Response to Arguments
Applicant's arguments filed 06/27/2022 have been fully considered but they are not persuasive. 
Applicant argued:
In contrast, paragraphs [0094]-[0096] of Zhu cited by the Examiner (reproduced
below) teach a generic method of performing query in a video database based on the
structural features extracted from a target. The term “structural feature” is a generic term that
serves as an indicator of unique features in the target. But Zhu does not teach or suggest that
this query process is performed at video level as required by the amended claim 1.

Examiner response:
Examiner respectfully disagrees. Examiner notes Zhu, ¶s [0093]-[0096] discloses all functions being performed at video level on a content stored in video database. Furthermore, the claim discloses matching features in the images frames with the first target image frames and there is no disclosure as whether the features are generic or non-generic. 
Applicant argued:

Moreover, paragraph [0103] of Zhu (reproduced below) is directed to a process of
extracting additional information for other possible uses after “each target is detected”. But
the second step of the amended 1 assumes that the target (i.e., the to-be-matched multimedia
resource) has not been detected yet. This is why the second step is performed at the image
frame level. Because the second step is performed on the results from the first step at the
video level, a more accurate matching result can be achieved at the image frame level in a
more efficient way (because the first step has filtered out many candidate videos).

Examiner response:

Examiner respectfully disagrees. Examiner notes Zhu, ¶[0054]-[0056] discloses the second level of the analysis being performed on a video segment. ¶[0054], discloses the second determining module is configured to, when the input data includes images, determine the category and sub-attributes of the object to be queried and the category identity of the object to be queried included in the extracted image. Further see ¶[0057]. Examiner notes the analysis is on a segment video level(image level).

                  
Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 1 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Zhu Caizhi et al. (CN107291910 A), refer to English translation, hereinafter Zhu.

As per claim 1, a multimedia resource matching method performed at a computing device having one or more processors and memory storing a plurality of programs to be executed by the one or more processors, comprising:
 “identifying among a multimedia resource set, a first media resource set matching a to-be-matched multimedia resource, wherein features of first target image frames of all media resources in the first media resource set match features in the image frames of the to-be- matched multimedia resource according to a first matching condition at a video level;”( Refer to Zhu ¶[0093] discloses The video database is a database used to store video data, and the stored video may be security video, surveillance video, and the like. ¶[0094-0095] discloses the structured features of the target to be queried can be compared with the structured features in the target feature database, and the video data stored in the video database can be queried for targets that are the same or similar to the structured features of the target to be queried to determine. The video clip corresponding to the queried target is used as the video clip corresponding to the structural feature of the target to be queried.  ¶[0096] discloses It can be seen that the structural features of the target to be queried in the input data are extracted, and using the structural features, it is only necessary to query the target feature database corresponding to the video database, and determine the video clips in the video database corresponding to the structural features of the target to be queried. The steps of extraction and feature similarity matching are performed to obtain all video frames containing the target to be queried, and then the video segment corresponding to the target can be determined. Further see ¶[0023-0029] and¶[0051], then ¶[0104].)
 “determining, among the first target image frames, second target image frames whose features match the features in the image frames of the to-be-matched multimedia resource according to a second matching condition at an image frame level;” (Refer to Zhu ¶[0052] discloses The second determining unit is configured to determine, from the video database to be queried, the video segment corresponding to the target obtained by searching, as the video segment corresponding to the structural feature of the target to be queried in the video database to be queried. ¶[0054] discloses The second determining module is configured to, when the input data includes images, determine the category and sub-attributes of the object to be queried included and the category identity of the object to be queried included in the extracted image. feature, as the structured feature of the target to be queried; ¶[0056] discloses a filtering unit, configured to filter the target characteristic database corresponding to the video database by using the category of the target to be queried and its sub-attributes contained in the text, and determine the target that is identical to the category of the target to be queried and its sub-attributes; ¶[0057] disclose s a second search unit, configured to use the category identity feature of the target to be queried contained in the image to search the determined target to obtain a target whose similarity with the category identity feature reaches a preset threshold; ¶[0103] discloses After each target is detected and the target category is obtained, the category identity feature of the target can be extracted based on the time when the target appears in the video and the position in the video frame where the target appears, which can be used for target identity re-authentication. Further see ¶[0123-0124] and ¶[0128].)
 “and obtaining matching information of the second target image frames and an identifier of a target media resource among the multimedia resource set, the matching information being used for indicating a total duration and a playback moment of the second target frame image in the target media resource.”  (Refer to Zhu ¶[0052] discloses The second determining unit is configured to determine, from the video database to be queried, the video segment corresponding to the target obtained by searching, as the video segment corresponding to the structural feature of the target to be queried in the video database to be queried. ¶[0061] discloses The steps of extraction and feature similarity matching are performed to obtain all video frames containing the target to be queried, and then the video segment corresponding to the target can be determined. It can be seen that by using the embodiments of the present invention, the search process for the video clip corresponding to the target to be queried can be simplified, the time spent on the search becomes shorter. ¶[0085-0090], discloses using different features.  After each target is detected and the target category is obtained, the category identity feature of the target can be extracted based on the time when the target appears in the video and the position in the video frame where the target appears, which can be used for target identity re-authentication. ¶[0103] discloses After each target is detected and the target category is obtained, the category identity feature of the target can be extracted based on the time when the target appears in the video and the position in the video frame where the target appears, which can be used for target identity re-authentication . ¶[0153] discloses The first determining unit is used for screening the target feature database corresponding to the video database by using the target category and the sub-attributes in the target category included in the structural feature of the target to be queried, and to determine the target category and target category related to the target to be queried. The sub-attributes in the target are all the same. ¶[0110] discloses Finally, determine the video clips corresponding to each candidate target as the video clips corresponding to the target to be queried contained in the text, and support the user to click on the video clips corresponding to a certain target for playback, or search and match based on the selected video clips. Further see ¶[0119].)

Claim 8 and 15 have been analyzed and are rejected for the reasons indicated in claim 1 above.


As per claim 2, in view of claim 1, Zhu further discloses “wherein the identifying , among a multimedia resource set, a first media resource set matching a to- be- matched multimedia resource comprises: determining, among image frames of multimedia resources in the multimedia resource set, the first target image frames meeting the first matching condition at the video level; and obtaining first multimedia resources to which the first target image frames belong as the first media resource set.” ( Refer to Zhu ¶[0093] discloses The video database is a database used to store video data, and the stored video may be security video, surveillance video, and the like. ¶[0094-0095] discloses the structured features of the target to be queried can be compared with the structured features in the target feature database, and the video data stored in the video database can be queried for targets that are the same or similar to the structured features of the target to be queried to determine. The video clip corresponding to the queried target is used as the video clip corresponding to the structural feature of the target to be queried. ¶[0096] discloses It can be seen that the structural features of the target to be queried in the input data are extracted, and using the structural features, it is only necessary to query the target feature database corresponding to the video database, and determine the video clips in the video database corresponding to the structural features of the target to be queried. The steps of extraction and feature similarity matching are performed to obtain all video frames containing the target to be queried, and then the video segment corresponding to the target can be determined. Further see ¶[0023-0029] and ¶[0051], then ¶[0104].)

Claim 9 has been analyzed and rejected for the reasons indicated in claim 2 above.
  

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claims 7, 14, 20 is/are rejected under 35 U.S.C. 103 as being unpatentable over Zhu Caizhi et al. (CN107291910 A), refer to English translation, hereinafter Zhu, further in view of Liu Qiong et al. (CN 103593464 B), refer to English translation, hereinafter Liu.

As per claim 7, in view of claim 1, however Zhu does not explicitly discloses the following which would have been obvious in view of Liu from similar field of endeavor “obtaining a ratio of the total duration to a duration of the target media resource at the video level; and identifying the to-be-matched multimedia resource as being similar to the target media resource, in a case that the ratio of the total duration to the duration of the target media resource at the video level falls within a second ratio range.”(Refer to Liu ¶[0032-0034] disclose the total matching time is calculated as Considering the matching duration and the matching rate comprehensively, it is determined whether the to be-retrieved video matches the reference video. Further see ¶[0089] discloses the total similarity between the reference video and the video to be retrieved , Then the total matching duration, The matching duration and the matching rate together determine whether the video to be retrieved matches the reference video. ¶[0083] discloses In practical applications, a threshold value T 1 can be defined, and when d(kf q,s ,kfi,t )< T1 , it is considered that the two frames are completely matched.  It should be pointed out that a smaller T 1 will make the matching conditions between two video frames more stringent, so that only very similar video frames will be matched. Further ¶[0111] discloses the user can set the threshold as needed.)  
Before the effective filing date of the claimed invention it would have been obvious to a person of ordinary skill in the art to combine Liu technique of video sequence matching into Zhu technique to provide the known and expected uses and benefits of Liu technique over video segment query technique of Zhu. The proposed combination would have constituted a mere arrangement of old elements with each performing their known function, the combination yielding no more than one would expect from such an arrangement.
Therefore, it would have been obvious to a person of ordinary skill in the art to incorporate Liu to Zhu in order to improve video matching and detection with less complexity. (Refer to Liu paragraph [0007].)

Claims 14 and 20 have been analyzed and are rejected for the reasons indicated in claim 7 above. Additionally, the rational and motivation to combine the Zhu and Liu references, presented in rejection of claim 7, apply to these claims. 


Allowable Subject Matter
                  Claims 3-6, 10-13, 17-19 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims and on the pending conditions of the rejected and objected matter set forth in this action.
The following is a statement of reasons for the indication of allowable subject matter: the prior art of record, alone or in combination, fails to teach or suggest the limitations set forth by each of claims 3-6, 10-13, 17-19.


					Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to SHAGHAYEGH AZIMA whose telephone number is (571)272-1459. The examiner can normally be reached Monday-Friday, 9:30-6:30.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Vincent Rudolph can be reached on (571)272-8243. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/SHAGHAYEGH AZIMA/Examiner, Art Unit 2661